This is an appeal from a decree of the circuit court granting a motion to dismiss an amended bill. The bill, among other things, sought an injunction. While the allegations of fact are not as clear and exact as they might be, it appears that the appellants were entitled to injunctive relief to protect their possession of the property involved until such time as their right to possession, vel non, might be determined by *Page 409 
the judgment of the county judge's court. It is not necessary for us to determine here whether or not appellants are entitled to maintain an action for damages in a proper court against appellee for interference with appellants' possession of, and the conduct of their business in, the premises involved.
The decree is therefore reversed with directions for further proceedings consistent with the above ruling.
Reversed and remanded with directions.
BUFORD, C. J., BROWN, THOMAS and SEBRING, JJ., concur.